Citation Nr: 1609918	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating greater than 50 percent from June 1, 2009 for service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service to include the periods from August 1991 to January 1992, from February 2003 to June 2004, and from April 2013 to February 2014. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2014, the Board remanded this appeal for further evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

For the reasons set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ) for evidentiary development.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded the issue for a VA examination to determine the current level of severity of the Veteran's PTSD and, in doing so, asked that the examiner provide an estimated Global Assessment of Functioning (GAF) score.  Subsequently, the Veteran was afforded a VA PTSD examination in May 2014.  As noted by the Veteran's representative in the February 2016 brief, the May 2014 VA examination is inadequate for the following reasons.  First, the findings were inconsistent as the examiner opined that there is only occupational and social impairment with reduced reliability and productivity while also concluding that there is an increase in severity of the PTSD from the previous examination with recent inpatient admission for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, the examiner did not provide the GAF score as instructed in the March 2014 Board remand.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Third, the May 2014 VA examination report shows that the DSM-V criteria were applied.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the claim was pending before the Board prior to August 4, 2014.  (The Veteran perfected his appeal in August 2009, and the Board remanded the issue for further development in March 2014.)  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  

Finally, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, obtain copies of any pertinent records, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner must apply the DSM-IV criteria in evaluating the PTSD and provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to a disability rating greater than 50 percent from June 1, 2009 for the service-connected PTSD.  If this benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

